Citation Nr: 1310336	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  07-06 972	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for an upper back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a cardiovascular disorder.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the U. S. Army from September 1974 to April 1978.  He had additional service in the Tennessee Army National Guard from January 1984 to November 2004, so presumably at times on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied the Veteran's claims for service connection for neck, upper back, and lower back conditions or strains, also for pes planus, and determined he was not entitled to a rating higher than 0 percent, so a compensable rating, for his left ankle disability.

The claims of entitlement to service connection for upper and lower back disorders and pes planus were previously before the Board in November 2010 but were remanded to the RO via the Appeals Management Center (AMC) for further development and consideration as the Agency of Original Jurisdiction (AOJ).  Not all of the required development concerning these claims was completed, however, so they again are being remanded.

Also in the November 2010 Board decision a 10 percent rating was granted from March 30, 2006 to March 18, 2008, for the residuals of a left ankle fracture.  The Board determined this disability did not warrant a rating higher than 10 percent prior to March 19, 2008 (so including from March 30, 2006 to March 18, 2008) or a rating higher than 20 percent since March 19, 2008.  As such, the issue of entitlement to an effective date earlier than March 19, 2008, for the award of the 20 percent rating for this disability already has been considered, so adjudicated, in the Board's November 2010 decision.  In essence, the Board determined the 20 percent rating for this left ankle fracture disability was not warranted prior to March 19, 2008, although a 10 percent rating was warranted as of March 30, 2006.  

Therefore, although the Veteran filed a claim in November 2008 stating that a 20 percent award was warranted prior to March 19, 2008, this claim already has been adjudicated in the Board's November 2010 decision and therefore will not be readjudicated in this additional decision.  He is only entitled to one review of a claim on appeal.

In a June 2012 rating decision the Veteran was granted service connection for degenerative disc disease of his cervical spine.  He has not in response disagreed with the disability rating or effective date assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability and effective date.)  Therefore, this claim is no longer at issue.


REMAND

The Veteran contends that he suffers from disabilities involving his upper and lower back, and feet (pes planus), as well as from diabetes, hypertension, and a cardiovascular disorder as a result of his military service.  

He had AD service in the U. S. Army from September 1974 to April 1978 and many additional years of service in the Tennessee Army National Guard from January 1984 to November 2004.

He contends that he was diagnosed with diabetes while in the National Guard.  See June 2009 statement.  He further contends that his diabetes, hypertension, and cardiovascular disorder began during drills in the National Guard.  See August 2010 VA Form 9.  In An April 2004 Report of Medical Examination he was noted to have diabetes and hypertension, both of which were managed with medication.  He was found not qualified for further service and put on a temporary physical profile mandating no strenuous activities due in part to these conditions.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Active military, naval and air service includes AD and any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from injury, though not disease, incurred or aggravated in the line of duty, also when a cardiac arrest or cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6(a) (2012).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

National Guard duty is distinguishable from other Reserve service, however, in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times...serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

Certain diseases like arthritis are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, the Court has clarified that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection, soundness, and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA, only instead if the claim is predicated on AD service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

It appears that some of the Veteran's claims are predicated on the notion that he sustained relevant injuries - namely, upper back injuries - while in the Tennessee Army National Guard, and it is important to reiterate that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  Thus, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of AD in the Army) does not obviate the need for him to establish that he also is a "Veteran" for purposes of the period of ACDUTRA if his claim for VA benefits is premised on the period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).


Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, though not disease, incurred or aggravated during his INACDUTRA service.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Consequently, it is critically necessary to determine the exact circumstances surrounding and dates of his service in the National Guard, including exactly when he was on ACDUTRA and INACDUTRA, especially since it appears he is claiming both injuries and diseases that he says either began during or were aggravated by his service in the National Guard.

To this end, the RO/AMC requested service treatment records (STRs) and verification of all periods of service from his National Guard commander.  The RO/AMC also requested additional information regarding the dates he served on ACDUTRA and INACDUTRA.  Although a response was received, the characterization of his service and the dates of training were not clarified.

If it is determined these claimed injuries or diseases occurred during a qualifying period of service (whether while on AD, ACDUTRA or INACDUTRA), he will then need to be scheduled for a VA examination for medical nexus opinions concerning whether he has consequent disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

To date, there has not been complete verification of his periods of service so as to in turn determine when, not only he was on AD, but when he also was on ACDUTRA, and INACDUTRA in the Tennessee Army National Guard.  Thus far, the only verified periods of active military service are from July 11 to July 18, 1992.  Other records concerning his service, however, appear to show he was on ACDUTRA in May 1989 and June 2000.  Further, personnel and treatment records related to these periods of service have not been obtained and associated with his claims file for consideration.  See 38 C.F.R. § 3.159(c)(2) and (c)(3).

In a November 2007 response from the Department of the Army, the RO was informed that the Veteran's National Guard medical records had been forwarded to the War Records Division in Nashville.  He submitted some of his medical treatment records, himself, but there is no indication the RO requested these records from the War Records Division, as was recommended.  Only service department records can establish if and when a person was serving on AD, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

Finally, the Veteran should be requested to clarify whether he was first diagnosed with diabetes, hypertension, or a cardiovascular disorder while on ACDUTRA or INACDUTRA.  There is no suggestion these disabilities were complained about or diagnosed during his earlier AD service from September 1974 to April 1978.

As this case is being remanded for further development, the RO/AMC should also attempt to obtain outstanding private treatment records from Dr. D.B.  The RO previously requested these records in March 2007, and in April 2007 in response this doctor provided a summary of his treatment.  The RO/AMC again requested these records in June 2011, but this time Dr. D.B. did not respond.  The RO/AMC therefore needs to obtain a current authorization allowing this doctor to release these confidential medical records concerning the Veteran and request these outstanding treatment records from this doctor.  38 C.F.R. § 3.159(c)(1).

Accordingly, the claims are again REMANDED for the following additional development and consideration:

1.  Ask the Veteran to identify all sources of VA and private medical health care he has received for his claimed disabilities in recent years.  This especially includes, but is not limited to, treatment provided by Dr. D.B.  See, e.g., June 2011 request for records.

If the records identified are in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), whereas subpart (c)(1) controls if they are not.  So make as many attempts to obtain identified records as are required to comply with this VA regulation, depending on who has custody of them.  Also appropriately notify the Veteran if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Contact the U.S. Army Human Resources Command, War Records Department, or other appropriate source, and request the following:

a. Verification of all periods of AD, ACDUTRA and INACDUTRA service this Appellant had in the Tennessee Army National Guard.
b. Any outstanding service personnel and service treatment records concerning this service in the Tennessee Army National Guard.

All efforts to obtain these records must be documented and associated with the claims file.  VA must attempt to obtain records from a Federal department agency until it is reasonably certain the records do not exist or that any further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  The claimant also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

3.  Following completion of the above, issue a memorandum for inclusion in the claims file detailing each period of verified active military service, whether on AD, ACDUTRA, or INACDUTRA.

4.  If there is suggestion a disease, including hypertension, diabetes, or a cardiovascular disorder, was incurred or aggravated during a qualifying period of service (whether while on AD or ACDUTRA), then schedule the Veteran for appropriate VA examination for medical comment concerning this.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any testing deemed necessary should be performed.  All pertinent pathology should be noted in the examination report.  

The examiner is requested to address the likelihood (very likely, as likely as not, or unlikely) that any current hypertension, cardiovascular disorder, and diabetes is etiologically related to (incurred in or caused or aggravated by) the Veteran's active military service.  In rendering this opinion, since these are all diseases rather than injuries, the examiner is instructed to consider only periods of verified AD and ACUDTRA service (not also INACDUTRA).

There also needs to be indication of the likelihood (very likely, as likely as not, or unlikely) these diseases initially manifested to a compensable degree within one year of the Veteran's AD service, to in turn warrant presuming they were incurred in service; this one-year presumption, however, does not apply to his ACDUTRA and INACDUTRA service.

The examiner must discuss the underlying medical rationale for his/her opinions, if necessary citing to specific evidence in the file supporting his/her conclusions.  If an opinion cannot be provided without  resorting to mere speculation, then the examiner should provide explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In other words, merely saying he/she cannot comment will not suffice.

5.  Also, if additional service treatment records are received, request that the November 2011 and June 2012 VA examiners offer addendum opinions pertaining to the Veteran's remaining claims of entitlement to service connection for low back (lumbar spine) and upper back disorders and for pes planus.  

The November 2011 VA examiner should comment on whether any additional evidence shows the Veteran's pre-existing pes planus was chronically (meaning permanently) aggravated during or by his active military service, including while in the National Guard from January 1984 to November 2004, but only considering times when he was on ACDUTRA or INACDUTRA.

Further concerning this, congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Also according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to this claimed disability of pes planus, medical clarification is necessary as to whether this condition is a congenital or developmental "disease" or "defect." See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a "disease", an opinion is required as to whether it was as likely as not aggravated by his active military service beyond its natural progression.  If this claimed disorder instead is a "defect", an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during his active military service that resulted in disability apart from the congenital or developmental defect.

For reference, a "disease" is subject to periodic or intermittent improvement or worsening, whereas a "defect" is generally more static in nature.

The June 2012 VA examiner should also offer an opinion as to whether the additional evidence shows that it is at least as likely as not (probability of at least 50 percent) that a low back (lumbar spine) or upper back disorder is etiologically related to the Veteran's active military service in the National Guard from January 1984 to November 2004, meaning incurred in or caused or aggravated by this service, but only considering times when he was on ACDUTRA or INACDUTRA.

6.  Ensure that all of the foregoing development actions have been completed.  If any development is incomplete, take corrective action.  38 C.F.R. § 4.2.  This includes ensuring the examination reports contain adequate responses to the specific questions asked.

7.  Then readjudicate these remaining claims for service connection in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

